Citation Nr: 1020008	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim for service connection for 
idiopathic pulmonary fibrosis.

2.  Entitlement to service connection for idiopathic 
pulmonary fibrosis, also claimed as lung scaring disease, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 
1971.  He served in the Republic of Vietnam from April 1970 
to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

In September 2007, the Veteran and his spouse testified 
during a hearing before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing is of record.

In October 2009, the Veteran twice submitted additional 
evidence, including the report of February 2009 surgery for a 
cardiopulmonary bypass for bilateral lung transplant, the 
report of a lung biopsy, a photograph of the type of 
helicopter the Veteran flew in Vietnam rigged for spraying 
Agent Orange, and a copy of an October 2009 letter from Dr. 
E.B.G. noting the possibility that the Veteran's exposure to 
dust and Agent Orange while a helicopter pilot in Vietnam 
might be factors, if not the primary factor, in the 
development of his lung disease.  In two October 2009 briefs, 
the veteran's representative waived initial RO consideration 
of this new evidence.  The Board accepts this additional 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2009).

In December 2009, the Board unsuccessfully attempted to 
obtain the opinion of an independent medical expert, but in 
view of the decision reached herein moving forward with the 
claim will not cause any prejudice to the Veteran.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  A September 2004 rating decision, which denied service 
connection for idiopathic pulmonary fibrosis, is final.

2.  The evidence associated with the claims file subsequent 
to the September 2004 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for idiopathic pulmonary fibrosis and 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran had active service in the Republic of Vietnam 
during the period from April 1970 to April 1971; exposure to 
Agent Orange is accordingly presumed.

4.  Resolving all doubt in the Veteran's favor, idiopathic 
pulmonary fibrosis is likely related to service.

CONCLUSIONS OF LAW

1.  Evidence received since the final September 2004 rating 
decision, which denied service connection for idiopathic 
pulmonary fibrosis, is new and material and the Veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2009).

2.  The criteria for service connection for idiopathic 
pulmonary fibrosis, also claimed as lung scaring disease, to 
include as due to exposure to herbicides, are met.  38 
U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of 
Appeals for Veterans Claims (the Court).  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  Given the determinations reached in this 
decision, the Board is satisfied that adequate development 
has taken place and that there is a sound evidentiary basis 
for both reopening the Veteran's claim and resolution of this 
service connection claim for idiopathic pulmonary fibrosis at 
present without detriment to the due process rights of the 
Veteran.

New and Material Evidence - Laws and Regulations

The Veteran seeks service connection for idiopathic pulmonary 
fibrosis.  The RO previously considered and denied a claim 
for idiopathic pulmonary fibrosis in a September 2004 rating 
decision.  The Veteran did not timely appeal this decision 
and as such, it has become final.  38 U.S.C.A. § 7103(a); 38 
C.F.R. §§ 20.302, 20.1103.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
the Board will undertake a de novo review of the new and 
material evidence issue.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

Pulmonary Fibrosis

The claim for service connection for idiopathic pulmonary 
fibrosis was initially denied in the September 2004 rating 
decision as there was no evidence any currently diagnosed 
pulmonary fibrosis was incurred in or caused by the Veteran's 
period of military service.  At the time of the September 
2004 rating decision the evidence of record consisted of 
service treatment records and private treatment records from 
Respiratory Services in Arizona, Cigna HealthCare of Arizona, 
Barnes Jewish Hospital in St. Louis, Washington University 
School of Medicine in St. Louis, and the Vanderbilt 
University Medical Center in Tennessee, all dated from 2001 
to 2004.  

Subsequently associated with the claims file were: the 
Veteran's military personnel file; the September 2006 report 
of the Veteran's August 2006 VA Agent Orange Registry 
examination by Dr. J.W.W.; a September 2006 private letter 
from Dr. L.H.L.; various articles on pulmonary fibrosis 
reprinted off the Internet; approximately a dozen lay 
statements from the Veteran's brother and others; additional 
private medical records; VA outpatient treatment records 
dated in August 2006 and June 2007; the transcript of a RO 
hearing in September 2007; the reports of a VA examination in 
June 2008 and a VA medical opinion in July 2008; the December 
2008 advisory medical opinion from the Chief of VA's Public 
Health and Environmental Hazards office; the report of an 
advisory opinion from the VA's Director of the Compensation 
and Pension Service dated in January 2009; an October 2009 
private letter from Dr. E.B.G.; and copies of written 
submissions from the Veteran and his representative.

The evidence submitted subsequent to the September 2004 
rating decision is new, in that it was not previously of 
record and is also material.  As noted above, the claim was 
initially denied as there was no medical evidence of a 
chronic pulmonary fibrosis disability related to the 
Veteran's period of active service.  Subsequent to the final 
September 2004 decision, the September 2006 letter from the 
Agent Orange Registry examination indicated that results 
revealed Agent Orange caused pulmonary fibrosis and lung 
scarring disease; the June 2008 VA examiner found that the 
Veteran's pulmonary fibrosis was at least as likely as not 
caused by exposure to environmental dust, fumes and toxins 
the Veteran was exposed to during service; and the VA 
examiner opined later in July 2008 that he was unable to find 
another specific cause of the Veteran's pulmonary condition 
and the National Academy of Sciences lack of proof linking 
the condition to those factors did not exclude the 
possibility of what other environmental dust or toxins the 
Veteran could have been exposed to in an environment shown by 
photographic evidence to be extremely polluted.  Presumed 
credible, the additional evidence received since the 
September 2004 rating decision reflects that the Veteran has 
been diagnosed with idiopathic pulmonary fibrosis linked to 
his period of active service in Vietnam.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied").

Therefore, the evidence submitted since the final September 
2004 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for 
idiopathic pulmonary fibrosis is reopened.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Section 1116(a) of Title 38 provides presumptive service 
connection on the basis of herbicide exposure for specified 
diseases manifested to a degree of 10 percent within a 
specified period in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  The following diseases are associated with 
herbicide exposure for the purposes of the presumption: 
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).

It also provides presumptive service connection on the basis 
of herbicide exposure for each additional disease that the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review. 38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Generally, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

Factual Background and Analysis

The issue before the Board is entitlement to service 
connection for idiopathic pulmonary fibrosis.  Specifically, 
the Veteran alleges that his pulmonary fibrosis was caused by 
herbicides, dust, chemicals, fumes and other toxins which he 
was exposed to during his service in Vietnam from April 1970 
until April 1971.  As he served on land in Vietnam he is 
presumed to have been exposed to herbicidal agents.  The 
Board notes that the service connection disability the 
Veteran seeks is not a condition recognized by VA to be 
presumptively linked to herbicidal agents; however, the 
Veteran still may be entitled to benefits if he can prove a 
direct link between his exposure to herbicides and his 
currently diagnosed condition.

Service treatment records are negative for any treatment or 
diagnosis of pulmonary fibrosis or abnormalities of the lungs 
and chest but for a June 1970 record showing treatment for an 
upper respiratory infection with early otitis and bronchitis.  

The Veteran was diagnosed with pulmonary fibrosis in 
approximately September 2001.  He underwent a bilateral lung 
transplant in February 2009 and a subsequent biopsy reflects 
a Grade A3, B0 cellular rejection of the transplant.  Many of 
the records noted an unknown, or idiopathic, cause of the 
pulmonary fibrosis.  

Early records, such as a November 2001 private record from 
L.H.L., M.D., suggested the Veteran's severe gastroesophageal 
reflux might be causing the pulmonary problems.  A June 2003 
private record from A.M., M.D., noted a diagnosis of 
exclusion relating the Veteran likely had rheumatoid disease 
with pulmonary fibrosis.  The Veteran underwent an 
examination for the Agent Orange Registry in August 2006.  
The September 2006 letter from the environmental physician 
indicated that results of the examination and laboratory 
tests revealed Agent Orange caused pulmonary fibrosis and 
lung scarring disease.  No further rationale was provided for 
this conclusion.  

In a November 2006 signed statement, the Veteran related that 
he was a helicopter pilot in Vietnam whose main function was 
to fly logistics or supply and combat assaults.  He said that 
he flew hundreds of sorties into heavily sprayed landing 
zones and also sprayed Agent Orange in Vietnam.  Numerous 
Internet articles were attached to his statement indicating 
possible causes of idiopathic pulmonary interstitial fibrosis 
included exposure of inhaled environmental and occupational 
pollutants; rheumatoid arthritis and cigarette smoking also 
were noted as possible precursors of the disease.

Nine lay statements received in November 2006 are found in 
the claims file and testify that the Veteran was very sick in 
2001 and that he lost his job to the side effects of 
Interferon injections.  

A buddy statement from R.W.B. received in September 2007 
revealed that he had flown with the Veteran on a near daily 
basis for 10 months in Vietnam as crew chief.  He wrote that 
during the dry season and even at other times during landings 
and take-offs the dust was so severe that they almost always 
had a dangerous brown out situation.  Long after the 
helicopter left the landing zone, the crew would still be 
coughing and choking from the dust for quite some time.  He 
also testified that every area that they were sent into at 
some point in time before they arrived had been heavily 
sprayed with Agent Orange and other defoliants.  

The Veteran's brother submitted a statement in September 2007 
that related the Veteran experienced shortness of breath in 
1981 when he played racquetball and that the Veteran could 
not go on ski trips to Colorado due to the altitude.  When 
they lived together in 1984 and both worked out at a gym, the 
Veteran had difficulty running after workouts due to 
shortness of breath and eventually stopped running at all.  
His brother wrote that the only difference in their 
backgrounds and environments was the Veteran's service in 
Vietnam.

The Veteran was afforded a VA examination in June 2008 to 
specifically assess whether or not there was any relationship 
between the Veteran's current interstitial pulmonary fibrosis 
and exposure to herbicides, dust and toxic agents during 
service.  The examiner reviewed the claims files, studies, 
and pulmonary function tests and examined the Veteran.  He 
concluded that based upon his 21-year experience of caring 
for pulmonary fibrosis patients, an active involvement in 
research and updated information of published literature, the 
Veteran's pulmonary fibrosis was at least as likely as not 
caused by exposure to environmental dust, fumes and toxins.  
The examiner clarified it was not possible to say it was most 
likely caused by dust exposure because they have been unable 
to specifically identify the amount of dust exposure and 
specific chemicals or toxins that were involved during that 
one year in Vietnam.  The examiner concluded there was a 
possibility that the pulmonary fibrosis was totally unrelated 
to service and could have happened even if he never went to 
Vietnam; however, in the Veteran's case, given the intensity, 
severity and frequency of exposure and the lack of protective 
device usage, the examiner felt it was at least as likely as 
not caused by the exposure.  

The RO requested an addendum to further develop the rationale 
for the opinion.  In July 2008, the examiner indicated that 
it would be impossible to provide the exact names of the 
toxins or combinations of toxins the Veteran was exposed to 
nearly 40 years prior when no air sample or chemical analysis 
has been provided for review.  The examiner further noted the 
Veteran denied post service exposure to toxins, fumes and 
dust and indicated he worked indoors in banking and finance.  
The examiner explained the claims file did not provide proof 
of the Veteran working in an environment that would expose 
him to chemicals or toxins.  The examiner also indicated the 
Veteran went to service at age 18 or 19 and was in Vietnam 
for one year.  He had medical documentation that he became 
short of breath about two years after returning from work.  
He indicated that the idiopathic pulmonary fibrosis or 
pulmonary fibrosis under discussion did not begin at such a 
young age, but rather was typical of patients in their 50s or 
60s and increases as people age.  The examiner indicated that 
with the onset of the illness at such a young age, it would 
be extremely unlikely to be called idiopathic pulmonary 
fibrosis.  The examiner further noted he was unable to find 
another specific cause of the condition.  The examiner noted 
that the National Academy of Sciences did not exclude the 
possibility of what other environmental dust or toxins the 
Veteran could have been exposed to in an environment that was 
shown by photographic evidence to be extremely polluted.  The 
examiner also cited to objective evidence published in 
various literature, that the Veteran submitted in the claim, 
as supporting the possibility of a link.  

As there was no other likely explanation and the Veteran 
submitted documentation of the environment where he worked 
and the lack of protective devices to shield him from 
chemicals, it was the examiner's best opinion that the 
Veteran most likely developed pulmonary fibrosis due to 
exposure to unidentified toxins, chemicals and fumes that he 
was exposed to during service.  The examiner noted there was 
not another external agent during the Veteran's lifetime with 
the same intensity or severity of exposure that could be 
identified from the medical records.  Without resorting to 
speculation the examiner could not be more specific but he 
held that given the absence of other significant exposure 
history of toxins, fumes and gas the Veteran has more likely 
that not developed pulmonary fibrosis related to 
unidentified, unquantifiable and undetermined quantity of 
exposure to chemicals, dust and fumes that he was exposed to 
in Vietnam.  

Given the complexity of the case, the RO solicited an 
advisory opinion from the Director of Compensation and 
Pension Services.  VA's Chief Public Health and Environmental 
Hazards Officer responded in December 2008.  He indicated 
that even assuming the Veteran was exposed to herbicides used 
in Vietnam, including Agent Orange, or to the dioxin some 
were contaminated with, it would be difficult to ascribe the 
Veteran's pulmonary fibrosis to such exposure.  The Chief 
Officer cited to the National Academy of Sciences (NAS) 2006 
update "Veterans and Agent Orange" which concluded there 
was "inadequate or insufficient evidence to determine the 
association" between herbicide exposure and respiratory 
diseases.  The evidence was drawn from scientific evidence 
available from occupational, environmental and Veteran 
studies in which subjects were exposed to herbicides and 
herbicide contaminants including dioxin.  The Chief Officer 
indicated that VA gives a lot of weight to the NAS findings 
and, therefore, while it was possible that pulmonary fibrosis 
could be related to herbicide exposure, it could not be 
clearly stated that the likelihood met the legal standard 
required by VA of "at least as likely as not."  The Chief 
Officer further noted that while it was likely a helicopter 
pilot would experience dust exposure as part of the job, 
there was no medical or scientific literature that he was 
aware of supporting a connection between the occupational 
exposures and the pulmonary fibrosis.  

VA's Director of Compensation and Pension provided an 
advisory opinion in January 2009.  The Director also cited 
the NAS study that concluded there was inadequate or 
insufficient evidence to determine the association between 
herbicide exposure and respiratory disease.  He explained 
that VA gave a lot of weight to NAS findings and, therefore, 
while it was possible there could be a relationship between 
pulmonary fibrosis and herbicides or other environmental 
exposure to dust, chemical fumes, and toxins, this did not 
meet the required legal standard of "at least as likely as 
not."  

The claims file also contains a record of the Veteran's 
private surgery in February 2009 for a cardiopulmonary bypass 
for bilateral lung transplant.  It notes a diagnosis of end-
stage lung disease secondary to pulmonary fibrosis with 
moderate pulmonary hypertension.  

In correspondence dated in October 2009, Dr. E.B.G. noted the 
possibility that the Veteran's exposure to dust and Agent 
Orange while a helicopter pilot in Vietnam might be factors, 
if not the primary factor, in the development of his lung 
disease.

Based upon a review of all the evidence of record, the Board 
finds that the evidence is at an approximate balance and the 
appeal will be allowed.  The Veteran's service records 
indicate that he served in Vietnam from April 1970 to April 
1971, and received the Vietnam Service Medal and the Vietnam 
Campaign Medal among other service badges and medals.  Thus, 
the Veteran is presumed to have been exposed to herbicide 
agents.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, none of 
the medical evidence of record indicates that the Veteran has 
been diagnosed with any pulmonary or lung disorder subject to 
presumptive service connection on the basis of herbicide 
exposure.  Pulmonary fibrosis is not listed among the 
diseases and conditions which the Secretary has approved for 
presumptive service connection based on exposure to Agent 
Orange.  See 38 C.F.R. § 3.309(e).

Without the presumption, a claimant can still establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee, 34 F.3d at 
1042.  With respect to whether service connection is 
warranted on a direct basis, the Board notes that the 
Veteran's service treatment records are negative for any care 
or treatment of pulmonary fibrosis.  Post-service, there is 
no indication of a diagnosis of a pulmonary fibrosis disorder 
until approximately 2001.  Records from Vanderbilt University 
Medical Center in 2001 and 2002 show a diagnosis of 
interstitial lung disease or pulmonary fibrosis.  Subsequent 
medical records show idiopathic pulmonary fibrosis in 
February 2003.  As noted above, the Veteran underwent a lung 
transplant in February 2009 with a preoperative and 
postoperative diagnosis of end-stage lung disease secondary 
to pulmonary fibrosis with moderate pulmonary hypertension.  

After reviewing the medical evidence of record, the Board 
finds that the preponderance of the evidence is, at the very 
least, in equipoise as to whether the Veteran's current 
idiopathic pulmonary fibrosis is the result of exposure to 
herbicides and other toxins during his service in Vietnam.  
The VA examiner provided a detailed rationale with specific 
facts from the Veteran's case including his age at the onset 
of symptoms, his work history, and the severity of exposure, 
including as exposure as depicted in photographic evidence.  
While the examiner has an impressive 21-year history in the 
field, he cited generally to "research" but did not provide 
any further clarification as to what current research he 
examined that would support his findings.  On the other hand, 
two officials from VA cited the well-regarded National 
Academy of Sciences publication.  Furthermore, as noted by 
the RO there has been no further discussion concerning the 
involvement of the rheumatoid arthritis or gastroesophageal 
reflux disease, which were initially cited as possible 
causes.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards additional development of the 
claim.  However, the Board finds that the VA examiner's 
opinions in June 2008 and July 2008 are sufficient to provide 
proof of a nexus, or relationship, between the Veteran's 
currently diagnosed pulmonary fibrosis and his period of 
active service in Vietnam.  Therefore, the Veteran has a 
medical opinion linking diagnosed pulmonary fibrosis to 
service.  In addition, the Board notes that the VA examiner's 
opinions are buttressed by the written view of Dr. E.B.G. 
noted above.  

Under the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).  Thus, giving the Veteran the 
benefit of the doubt as the law requires, the Board finds 
service connection is warranted for the Veteran's idiopathic 
pulmonary fibrosis.  As the Board finds that the Veteran has 
provided evidence of all three elements required for a grant 
of service connection for idiopathic pulmonary fibrosis, the 
claim for service connection for idiopathic pulmonary 
fibrosis is granted.


ORDER

Entitlement to service connection for idiopathic pulmonary 
fibrosis, also claimed as lung scaring, to include as due to 
exposure to herbicides, is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


